Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022has been entered.
 	The rejection of claims 13-17 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
	Claims 13-17 have been amended.
Claims 1-18 are being considered on the merits.
Claim Objections
In claim 13, line 2, “using he” is a typo. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2004/0191403, hereinafter R1) in view of Davidek et al. (Food Funct. 4: 1105-1110 (2013), hereinafter R2) with Fulger et al (US 4,752,482) as evidence. 
Claim 1 is a method of producing a composition wherein at least one plant protein source, at least one reducing sugar source, selected from the group consisting of mono- and disaccharides and their mixtures, a fat source, a buffering agent and water are heated at about 100 C to 150 C generate desirable flavors comprising caramel, toffee, cookie, toasty, sweet. Undesirable flavors of raw plant protein comprising beany, green, earthy, bitter, astringent are reduced due to the process. 
Claim 1 is interpreted as a method for producing reaction flavors wherein a plant protein source is thermally reacted with a reducing sugar source under pressure. Under the reaction conditions desirable flavors represented by caramel, toffee, cookie, toasty and sweet flavors are generated; while undesirable raw flavors/aromas of plant protein exemplified by grassy, beany, bitter, astringent are reduced. 
Amended claim 13 is limited to a process of preparing a heat-treated food or beverage product using the thermally treated composition produced by the method of claim 1.
Claim 1 - R1 discloses a process for producing a flavoring compound that may have roasted, sweet, bitter, crumb, caramel, fruity, floral, biscuit, baked, bready, cereal, malty, astringent or praline. (Abstract)
Claims 1, 2 - R1 discloses that reactions in fat-systems produce high concentrations of 4-hydroxy-2,5-dimethyl-3(2H)-furanone (HDMF). [0010]
Claim 12 - R1 discloses that the flavor concentrate may be produced by adding proline, ornithine or protein hydrolysate, reducing sugars, e.g. rhamnose, fructose, or fucose to a fat-based medium and heating the medium to about 100-140 C for about 10-120 minutes. The produced flavor provides caramel, and biscuit/cookie attributes. 
Claim 8 - R1 discloses the fat-based media that can be used comprising animal and non-animal fats/oils. [0022]
Claims 1, 9, 10, 11 - R1 teaches of using proline, rhamnose and fructose or fucose and ornithine. Milk or vegetable protein hydrolysates may be used. These hydrolysates may be prepared from milk powder, casein, soy, wheat, rice, or pea protein isolates or concentrates. [0023]. Raw plant proteins are known for beany, grassy, astringent, green flavors. It is evident that such undesirable flavors are mitigated upon heating compositions comprising these ingredients and reducing sugars as detailed by R1. 
R1 discloses the use of a buffer for conducting flavor reactions. The system using buffer comprises water. The precursors are dissolved in buffered water and added to melted fat. The composition is ultimately heated to 125 C. [0026, 0027, 0030]
R1 discloses that under the specified reaction conditions, maximum concentration of HDMF can be produced. [0028]
R1 discloses a range of flavoring compounds that can be produced using the inventive flavor reactions. [0029]
Claim 13, 16 - R1 discloses adding the reaction-flavor product to chocolate to enhance/modify the flavor of chocolate product. [0042, 0067]
Claims 13-18 - R1 discloses the use of the reaction-flavor in bars. [0056].
Claim 13 – R1 discloses a process for adding the reaction-flavor to food products including chocolate and food bars. [0042, 0056, 0067]. Therefore, a process for preparing a heat treated food, as recited in amended claim 13, comprising reaction-flavors would have been motivated. 
While R1 clearly demonstrates a process for producing reaction flavors and adding such flavors to food products to enhance/modify the flavor of the food product, R1 is generally silent to the use of a bulking agent.
R2 discloses a process for producing HDMF by an extrusion process wherein the reactant are mixed with rice flour and the reaction produces 4-hydroxy-2,5-dimethyl-3(2H) furanone (HDMF). (page 1105, Extrusion trials).
As known in the art, the extrusion process is carried out under high temperature and pressure conditions. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1 by carrying out the reactions under pressure to achieve high temperatures required for Maillard reactions as motivated by R2. Under such conditions flavor producing reactants would have been mixed with a bulking agent such as cereal flours and heat treated to produce the desirable flavors as detailed by R1 and R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing desirable flavors in compositions comprising plant protein sources and reducing the undesirable flavors in such sources.
Response to Arguments
	Applicant’s arguments have been considered. However, these arguments are not persuasive.
	1.	Applicant argues that the high pressure conditions in R2 are used in an extrusion process and that the skilled artisan would not have found it obvious to use the pressure used in extrusion in the process of R1-which is a process for producing a flavoring compound and is not disclosed as requiring extrusion.
	a.	R1 clearly discloses production of a flavoring compound may be conducted at a temperature in the range 100-140C and specifically at 125 C (para. 6 and 9 above). Therefore, the use of high temperature for producing reaction flavors is clearly disclosed by R1. Furthermore, one of ordinary skill in the art knows that temperatures above boiling point of water may not be achieved under atmospheric pressure and that such temperatures are attainable under pressure. For that reason R2 clearly shows that a reaction flavor may be produced using extrusion technology and it is well known in the art that using an extruder, high temperature and pressure may achieved. 
	b.	R1 does not have to disclose the use of extruder for producing a reaction flavor. R1 clearly discloses that high temperature is required for the reactions. However, one way of  achieving high temperatures is the use of extruder as shown by R2. 
	c.	The relationship of temperature and pressure is known in the art. It is known that to use temperatures above the boiling point of water, high pressure must be applied. A very well-known example of the direct relationship of temperature and pressure is the use of retorts (autoclaves) wherein temperatures above the boiling point of water, e.g. 120-125 C are achieved by applying pressure in the retort. It is evident that even higher temperatures may be achieved by applying higher pressures. Therefore, the 2-7 bar pressure in claim 1 is used depending on the final temperature desired.  
	d.	R1 discloses a temperature range of 100-150C. This range clearly overlaps the range of 100-150 C as recited in claim 1. It is evident that the upper temperatures in the range would have required the application of pressure.
	e.	The use of high temperature-high pressure to generate flavor in a composition comprising reducing sugars and proteins is known in the art. Fulger et al. (US 4,752,482) clearly discloses the use of high temperature that is achieved by high pressure in producing flavors. Fulger et al. discloses autoclaving is accomplished at a temperature of from 120-200C. Fulger et al. adds that in this procedure, the flavor can be developed during the high temperature treatment that takes place during the manufacturing of certain breakfast cereals, i.e. during cooking, hot flaking, toasting, and/or autoclaving. (col. 4, lines 37-54).
		Therefore, it would have been obvious to carry out the reactions at high temperature necessitating the use of high pressure. Depending on the desired high temperature the pressure employed would have been easily determined. 
	f.	Therefore, the above detailed reasoning shows that Applicant’s allegation of conclusory statement by the Office does not have a sound basis. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791